DLD-221                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 20-3340
                                         ___________

                              UNITED STATES OF AMERICA

                                               v.

                                  JAMES E. HOCKER,
                                               Appellant
                         ____________________________________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                         (D.C. Crim. Action No. 4:18-cr-00313-001)
                        District Judge: Honorable Matthew W. Brann
                        ____________________________________

                    Submitted on Appellee’s Motion for Summary Action
                     Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                        July 15, 2021

                  Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                               (Opinion filed: August 10, 2021)
                                          _________

                                           OPINION*
                                           _________




*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
PER CURIAM

       James E. Hocker appeals pro se from an order of the United States District Court

for the Middle District of Pennsylvania denying his motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government has filed a motion for summary

affirmance. For the following reasons, we grant the Government’s motion and will

summarily affirm the District Court’s judgment.

       In 2018, Hocker pleaded guilty to securities fraud. See 18 U.S.C. § 1348. The

next year, he was sentenced to 204 months of imprisonment. We affirmed. See United

States v. Hocker, No. 19-2379, -- F. App’x –, 2021 WL 2879343 (3d Cir. July 9, 2021).

       In August 2020, Hocker filed a pro se motion for compassionate release pursuant

to § 3582(c)(1)(A). (ECF 36.) He argued that various health conditions, including

“coronary artery disease, sleep apnea, and diabetes (borderline),” put him at increased

risk from COVID-19. The Government opposed the motion. (ECF 42.)

       The District Court denied relief. (ECF 45.) It agreed with the Government’s

concession that Hocker had shown that extraordinary and compelling reasons warranted

relief. But the District Court concluded that the relevant factors under 18 U.S.C.

§ 3553(a) weighed against any reduction in his sentence. Those factors included the

seriousness of Hocker’s offense, his criminal history, the likelihood of recidivism, and

the fact that he had served less than a quarter of his sentence. Hocker appeals. The


constitute binding precedent.
                                             2
Government has filed a motion for summary affirmance (Doc. 10), to which Hocker

objects. (Doc. 12).

       We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion

the denial of an eligible defendant’s motion for a sentence modification under § 3582(c).

See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). Thus, we “will not

disturb the District Court’s decision unless there is a definite and firm conviction that it

committed a clear error of judgment in the conclusion it reached upon a weighing of the

relevant factors.” Id. (alteration, quotation marks, and citation omitted). We may affirm

on any basis supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam).

       The compassionate release provision states that a district court “may reduce the

term of imprisonment” and “impose a term of probation or supervised release” if it finds

that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Before granting compassionate release, a district court must consider

“the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable.”

§ 3582(c)(1)(A). Those factors include, among other things, “the nature and

circumstances of the offense and the history and characteristics of the defendant,”

§ 3553(a)(1), and the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; “to afford




                                              3
adequate deterrence to criminal conduct”; and “to protect the public from further crimes

of the defendant,” § 3553(a)(2)(A)-(C).

       We conclude that the District Court did not abuse its discretion in denying

Hocker’s compassionate release motion because the applicable § 3553(a) factors do not

support relief. Hocker’s crime was serious. For several years, he defrauded numerous,

often elderly, individuals, who lost some or all of their retirement and life savings. See

Hocker, 2021 WL 2879343, at *1 (stating that Hocker “targeted the elderly, those nearing

or entering retirement, and others with limited investment experience”). The losses from

his actions totaled almost $1.5 million. In addition, Hocker had been convicted of

numerous DUI offenses, and committed the underlying offense while on supervision for

two of those convictions. Finally, Hocker had served only 17 months of a 17 year

sentence. See Pawlowski, 967 F.3d at 331 (stating that “the time remaining in [the]

sentence may—along with the circumstances underlying the motion for compassionate

release and the need to avoid unwarranted disparities among similarly situated inmates—

inform whether immediate release would be consistent with” the § 3553(a) factors).

These factors support the District Court’s conclusion that continued incarceration was

needed to afford adequate deterrence, promote respect for the law, provide just

punishment, and protect the public.

       For the foregoing reasons, we grant the Government’s motion and will summarily

affirm the District Court’s judgment.

                                             4